—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The positive results of two urinalysis tests indicating the presence of cannabinoids, together with the misbehavior report and the testimony of the correction officer who conducted the tests and authored the misbehavior report, provide substantial evidence to support the determination that petitioner, a prison inmate, was guilty of violating the prison disciplinary rule which prohibits the unauthorized use of controlled substances (see, Matter of Lopez v Goord, 242 AD2d 816). Contrary to petitioner’s contention, the fact that the daily log failed to indicate that the urinalysis test was requested based upon suspicion of petitioner’s drug use does not render the urinalysis test results unreliable. In any event, the correction officer who conducted the urinalysis test testified that “suspicion” was inadvertently redacted from the daily log. Moreover, the correction officer testified that he complied with the relevant regulatory procedures in conducting a full scan of petitioner’s urine sample. Petitioner’s remaining contentions, including his challenges to the Hearing Officer’s resolution of credibility issues, have been reviewed and found to be without merit.
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.